Citation Nr: 0837929	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder that 
is related to his military service.


CONCLUSION OF LAW

The veteran does not have post-traumatic stress disorder that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through an October 2002 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the October 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned October 2002 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it as the 
veteran's claim is being denied.  Consequently, a remand for 
additional notification on these questions is not necessary.  
The Board also notes that while the complete notice required 
by the VCAA was not necessarily provided to the veteran, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service treatment records are associated with the 
claims file.  The veteran was provided a VA examination in 
May 2003; report of the examination has been associated with 
the claims file.  Records of the veteran's ongoing treatment 
at the Northport VA Medical Center (VAMC) and the Babylon Vet 
Center have been associated with the claims file.  
Additionally, the veteran and his representative have 
submitted written argument.  Otherwise, neither the veteran 
nor his representative has alleged that there are any 
outstanding records probative of the claim on appeal that 
need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection for post-traumatic stress disorder (PTSD) 
requires:  (1) a medical diagnosis of PTSD utilizing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria, in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The veteran contends that he was exposed to traumatic events 
while he was in Vietnam that led to PTSD.  In particular, he 
claims that he was injured by shrapnel either during a mortar 
attack or while on board an attack helicopter.  However, in 
this case, a review of the medical evidence of record does 
not reflect that the veteran has a diagnosis of PTSD pursuant 
to DSM-IV guidelines or a verified in-service stressor.  

Here, the veteran's service treatment records are silent for 
any report, diagnosis, or treatment for PTSD or any other 
psychological complaint or disorder.  The veteran's 
separation Report of Medical History and Report of Medical 
Examination, conducted in December 1971, further identify the 
veteran as "normal" psychologically.  The Board notes that 
the separation Report of Medical History contains a note that 
the veteran incurred a shrapnel wound of the back in May 
1970, while he was serving in Vietnam.  The service treatment 
records, however, are silent as to treatment for a shrapnel 
wound in May 1970 or at any other time.  In addition, as 
discussed below, the Army Board for Correction of Military 
Records in January 2003, found that the veteran was not 
wounded as a result of hostile action.

Relevant post-service evidence consists of a May 2003 VA 
examination as well as records of the veteran's ongoing 
treatment at the Northport VAMC and the Babylon Vet Center.  
In the May 2003 examination, the examiner noted that the 
veteran reported having been assigned on a special mission 
with the Green Berets, during which time he experienced hand-
to-hand combat.  The examiner further noted that the 
veteran's prior report of an in-service stressor-suffering a 
shrapnel wound while on a helicopter mission in Vietnam-
differed from the account he gave to the examiner.  At the 
examination, the veteran reported that he incurred a shrapnel 
wound during a mortar attack on his base while he was 
sleeping.  He further reported having periods of depression 
and nightmares of his time in Vietnam.  He stated that he has 
an exaggerated startle reaction, which he labeled 
"flashbacks."  The examiner noted that the record contained 
no corroboration of the veteran's claimed stressors and 
observed that his report of an in-service stressor was 
inconsistent.  The veteran's scores on the Minnesota 
Multiphasic Personality Inventory (MMPI) were found to be 
inconsistent with interview data and of questionable 
validity.  The examiner concluded that the veteran did not 
meet the full DSM-IV criteria for a diagnosis of PTSD.  The 
veteran's diagnosis was pathological gambling in substantial 
remission and depressive disorder not otherwise specified.  

Records of the veteran's ongoing treatment at the Northport 
VAMC reflect that the veteran was evaluated in September 2004 
by a VA psychiatrist, who assigned a diagnosis of PTSD.  The 
psychiatrist observed that the veteran complained of being 
nervous, angry, and frustrated, and having sleep problems.  
He reported that he experienced an anxiety attack after 
talking about his experiences in Vietnam.  Similarly, 
treatment records form the veteran's ongoing treatment at the 
Babylon Vet Center indicate that he was being seen for 
treatment of PTSD symptoms.  The veteran has further 
submitted a statement from a private physician, dated in July 
2002, indicating that the veteran "meets all the diagnostic 
criteria for post traumatic stress disorder."

Here, there is some medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  However, the Board 
finds that the preponderance of the evidence is that veteran 
does not have PTSD related to the claimed in-service 
stressor, identified as a shrapnel wound incurred variously 
during an attack while the veteran was serving on a 
helicopter mission or while he was sleeping.  The Board notes 
in particular that the veteran's diagnoses of PSTD, from his 
September 2004 treating VA psychiatrist and his July 2002 
private treatment provider, do not indicate that the 
diagnoses are in any way related to the veteran's claimed in-
service stressor or to his time in service.  Neither 
diagnosis gives clear indication that it was rendered 
pursuant to relevant DSM-IV criteria.  Further, the Board 
observes that the veteran's treatment at the Vet Center has 
included treatment for symptoms of PTSD but no firm diagnosis 
of the disorder.  To the contrary, the Board finds persuasive 
the May 2003 VA examiner's opinion, which specifically 
concluded that the veteran does not meet requirements for a 
diagnosis of PTSD.  

The Board has considered the evidence favorable to the claim 
but finds this evidence less persuasive than the other 
medical evidence of record, which indicates that the veteran 
does not meet full DSM-IV criteria to warrant a diagnosis of 
PTSD.  The Board again notes that the veteran's September 
2004 diagnosis by a VA psychiatrist, as well as the July 2002 
statement from the veteran's private treatment provider, 
offers no indication as to whether the PTSD for which the 
veteran was being treated was in any way related to his 
claimed in-service stressor or to his military service.  In 
sum, the Board finds that the diagnoses of PTSD assigned to 
the veteran by his private treatment provider and the 
September 2004 VA psychiatrist are simply not consistent with 
the other medical evidence of record, including testing 
specifically designed to determine whether he has PTSD. As 
such the Board accorded this evidence little weight.

The Board has considered the veteran's assertions that he has 
PTSD related to his claimed in-service stressor but finds 
that there is no evidence of record showing that he has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
diagnosis and etiology of his current mental disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2008).  Consequently, the veteran's own 
assertions as to the diagnosis and etiology of his variously 
diagnosed mental disorders, including PTSD, have no probative 
value.

The Board further notes that the veteran's claimed in-service 
stressor has not been corroborated.  To that end, the Board 
notes that although the veteran's separation report of 
medical history indicates that he received a shrapnel wound 
to the back in May 1970, there is otherwise no evidence in 
his service treatment or personnel records to support a 
finding that such an injury did occur.  The Board looks in 
particular to the report itself, noting that the veteran did 
not indicate any medical problems as a result of the claimed 
shrapnel wound, nor did the examiner identify any specific 
disorders or findings.  Further, the Board notes that the 
veteran's service treatment records for May 1970 are silent 
as to treatment for a shrapnel wound, although the veteran 
was seen in that month for complaints of stomach cramps.  In 
addition, the Army Board for the Correction of Military 
Records in January 2003 denied the veteran's request for a 
Purple Heart due to the claimed injury, finding that the 
"preponderance of evidence in this case shows the applicant 
was not wounded as a result of hostile action in Vietnam."  
The Board acknowledges that the veteran has been awarded the 
Air Medal and three Bronze Service Stars but notes that these 
awards, in themselves, are not indicators that a veteran so 
decorated has seen combat.  The Board concludes that the 
contemporaneous medical evidence of record, combined with the 
conflicts in the veteran's own recitations of how he 
allegedly sustained his claimed shrapnel wound and the 
findings of the Army Board, outweighs his claim of having 
sustained a shrapnel wound in service.  Consequently, as the 
preponderance of the evidence is against the veteran's claim 
that he has PTSD as a result of a stressor from service, his 
claim must be denied.  38 C.F.R. § 3.304(f).

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a current 
diagnosis of PTSD as a result of a verified in-service 
stressor, the claim for service connection for PTSD cannot be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


